Citation Nr: 0527031	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1999 to August 
2001.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in January 2005, but was 
remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further consideration.  

On a June 2003 VA Form 9, the veteran checked the box that 
indicates he wants a hearing in Washington, D.C.  However, he 
added parenthetically that he wanted his appeal reviewed by 
the Board based on the case record, and stated that he did 
not want to appear in person and underlined the statement for 
emphasis.  

The Board believes that, in spite of the checked box, it is 
clear that the veteran does not want a hearing.  Therefore, 
the Board will proceed with consideration of the veteran's 
claim.  


FINDINGS OF FACT

1.  The service-connected right knee disability is productive 
of reduced flexion to as much as 50 degrees, with weakness, 
pain, and increased pain and reduced knee function on 
repetitive motion, with a patella cyst, locking and effusion.  

2.  The service-connected left knee disability is productive 
of reduced flexion to as much as 120 degrees with some pain 
and an insignificant decrease in functionality on repetitive 
motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent initial 
evaluation for the service-connected right knee disability 
have been met; the criteria for an evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a including Diagnostic 
Codes 5256, 5257, 5258, 5260, 5261 (2004).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a including 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in January 2002.  The notice included the 
type of evidence needed to substantiate the claims for 
service connection for knee disabilities, namely, evidence of 
an injury, disease, or event, causing an injury or disease, 
during service; evidence of current disability, and evidence 
of a relationship between the current disability and the 
injury, disease, or event, causing an injury or disease 
during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Entitlement to service connection for the veteran's knee 
disabilities was established in a March 2002 rating decision.  
The veteran expressed disagreement with the evaluations 
assigned in that rating decision, and the current appeal 
ensued.  

When a new issue is raised in a notice of disagreement in a 
case in which a veteran has already been provided VCAA 
notification, as in this case, additional notification is not 
required.  See VAOPGCPREC 8-2003.  However, the record 
indicates the veteran was again provided with VCAA 
notification letters specifically for the issue of the proper 
evaluations for his disabilities in November 2003 and January 
2005.  

These notices included the type of evidence needed to 
substantiate the claims for increased evaluations for knee 
disabilities, and again notified the veteran of what portion 
of the evidence would be obtained by VA, and what portion he 
would be expected to provide.  

Finally, the August 2005 supplemental statement of the case 
provided the veteran with the text of 38 C.F.R. § 3.159, with 
the provision that the veteran provide any evidence in his 
possession that pertained to the claim.  

As the § 3.159 notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was provided with VA 
examinations in conjunction with his claims following the 
January 2005 remand.  

In addition, he has been contacted on several occasions and 
asked to identify or submit any additional medical records or 
evidence, but he has not replied.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been met.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The March 2002 rating decision which established entitlement 
to service connection for the veteran's bilateral knee 
disabilities assigned each of them a 10 percent evaluation, 
which currently remain in effect.  The veteran expressed 
disagreement with these evaluations in September 2002.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  

In instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's knee disabilities have been evaluated under the 
rating codes for limitation of flexion of the leg.  Flexion 
that is limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

The rating code for limitation of extension of the leg is 
also for consideration.  Flexion that is limited to 15 
degrees is evaluated as 30 percent disabling.  Limitation of 
flexion to 30 degrees merits a 20 percent evaluation.  
Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion to 60 degrees is evaluated 
as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  
Normal range of motion of the knee is 140 degrees of flexion 
and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered include pain on movement, weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§§ 4.40, 4.45.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

The veteran underwent a VA examination in February 2002.  He 
had a history of two right knee surgeries in July 2000 and 
February 2001.  The veteran reported right knee pain with 
walking, standing, on stairs, or bending.  There was popping, 
locking, and stiffness.  He used a right knee support, and 
sometimes used a crutch.  

The veteran reported that his right knee disability affected 
his ability to find employment.  On examination, the veteran 
had an antalgic gait.  There was decreased quadriceps and 
hamstrings strength on the right, and obvious muscle atrophy.  
Range of motion of the right knee was from zero to 60 
degrees, with severe pain.  No instability was appreciated, 
but the drawer sign could not be assessed.  

The left knee had range of motion from zero to 120 degrees, 
with no instability.  An X-ray study revealed slight 
narrowing of the medial joint compartments bilaterally, with 
some increased density in the right suprapatellar region.  

The diagnoses included those of status post right knee injury 
with two surgeries, painful and limited motion of the right 
knee, bilateral chondromalacia patella, and popliteal cyst of 
the left knee.  

VA treatment records dated from March 2002 to August 2002 
show that the veteran continued to receive treatment for his 
knee disabilities.  He underwent additional surgery on his 
right knee in April 2002, and was scheduled for right knee 
cartilage transplant surgery in August 2002.  

The veteran had an additional VA examination in January 2003.  
The April 2002 arthroscopy was noted, but it was further 
noted that the surgery planned for August 2002 had not been 
conducted.  The veteran claimed that he could walk only five 
steps before having to stop for pain.  

On examination, the veteran had a severe limp.  There was 
mild effusion of the right knee.  The range of motion of the 
right knee was from zero to 50 degrees with pain.  The left 
knee had no effusion, and the range of motion was from zero 
to 130 degrees with pain.  

A February 2002 magnetic resonance imaging study of the right 
knee revealed a degenerative cyst in the patella, small 
effusion, and grade 4 chondromalacia patellae.  The left knee 
had grade 2 to 3 chondromalacia patellae.  The diagnosis was 
that of bilateral chondromalacia patellae.  

The most recent VA examination was performed in May 2005.  
The claims folder was reviewed by the examiner.  The most 
recent knee surgery had been conducted in 2002.  The veteran 
stated that his right knee hurt daily, and the pain was worse 
with walking.  He was unable to use stairs.  He also 
experienced pain when sitting for long periods of time.  

The left knee had similar symptoms, but to a lesser degree.  
There was buckling and locking of the right knee, but not the 
left.  The veteran denied instability of either knee.  On 
examination of the right knee, there was swelling.  He was 
able to fully extend the knee, and had 110 degrees of 
flexion.  Motor strength was 5/5.  The left knee had 130 
degrees of flexion with full extension.  There was no 
instability on testing.  

After repetitive motion of the right knee, the examiner 
stated that there was additional functional loss due to pain, 
which was estimated as a 30 percent loss of joint function.  
Repetitive motion of the left knee resulted in an additional 
10 percent loss of function due to pain, which the examiner 
opined was not significant.  

The Board finds that entitlement to a rating of 20 percent is 
warranted for the service-connected right knee disability.  
However, entitlement to an evaluation in excess of 10 percent 
for his left knee disability is not demonstrated by the 
evidence.  

The February 2002 VA examination showed that the veteran 
retained only 60 degrees of flexion in his right knee.  This 
had been reduced to 50 degrees as of January 2003.  

While these measurements by themselves fall within the range 
of a zero or 10 percent evaluation, the February 2002 VA 
examination noted great pain and muscle atrophy, while the 
January 2003 examination also found pain and an inability to 
walk more than five pain free steps.  

Although the May 2005 VA examination found that the veteran's 
flexion had increased to 110 degrees, a 30 percent reduction 
in knee functions was shown on repetitive motion.  

The Board finds that when the factors of pain and weakness 
are considered, the veteran's disability more nearly 
resembles that for which a 20 percent evaluation is 
warranted.  

In the alternative, the Board notes that the veteran has a 
cyst of the right patella, grade 4 chondromalacia patellae, 
effusion, and buckling and locking of this knee.  Therefore, 
this disability may be evaluated by analogy to the rating 
code for dislocated cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, which also merits 
a 20 percent evaluation.  38 C.F.R. §§ 4.20, 4.71a, Code 
5258.  The Board concludes that a 20 percent evaluation for 
the veteran's right knee disability is merited.  

The Board has considered entitlement to an evaluation in 
excess of 20 percent for the right knee, but this is not 
demonstrated by the evidence.  None of the examinations of 
record have shown that the veteran's flexion is limited to 15 
degrees, even with consideration for the effects of pain, 
weakness, incoordination, or fatigability.  None of these 
examinations have shown any limitation of extension.  

Finally, all examinations have been negative for subluxation 
and instability, and the evidence shows that there is no 
ankylosis.  Therefore, there is no basis for an evaluation in 
excess of 20 percent for the veteran's right knee disability.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5256, 5257, 5260, 5261.  

For the left knee, each examination has shown that the 
veteran retains 120 to 130 degrees of flexion, with full 
extension.  He experiences some pain, but not as much as on 
the right.  

The examinations are negative for evidence of weakness, 
incoordination, or excess fatigability of the left knee, and 
no instability was found on testing.  The May 2005 examiner 
found that pain on repetitive motion reduced the functional 
ability of the left knee by 10 percent, which he termed 
insignificant.  

Therefore, even with consideration of reduced functional 
ability due to pain, the veteran's symptoms do not more 
nearly resemble those required for a 20 percent evaluation 
under either the rating codes for range of motion, disability 
of the cartilage, or impairment of the knee.  38 C.F.R. 
§§ 4.71a, Codes 5256, 5257, 5258, 5260, 5261.  



ORDER

A 20 percent initial rating, but not higher for the service-
connected right knee disability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

An initial rating in excess of 10 percent for the service-
connected left knee disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


